Exhibit 10.4

SEPARATION AGREEMENT AND GENERAL RELEASE

This Separation Agreement and General Release (“Agreement”) is made and entered
into by and between Mike Kwon (“Kwon”) and Axesstel, Inc., a Nevada corporation
(“Axesstel”), and inures to the benefit of each of Axesstel’s current, former
and future parents, subsidiaries, related entities, employee benefit plans and
their fiduciaries, predecessors, successors, officers, directors, shareholders,
agents, employees and assigns.

RECITALS

A. Kwon has served as the Chairman and CEO of Axesstel;

B. Kwon had an Executive Employment Agreement with Axesstel, effective
January 5, 2004 (“Employment Agreement”);

C. Axesstel has terminated Kwon’s position as CEO and Kwon has been given the
choice of accepting certain separation compensation, described below, in
exchange for his execution of this Agreement within the time period set forth
herein;

D. Kwon has agreed to accept the benefits to be provided to him under this
Agreement.

NOW, THEREFORE, for and in consideration of the execution of this Agreement
within the time frame provided for herein, and the mutual covenants contained in
the following paragraphs, Axesstel and Kwon agree as follows:

1. No Admission of Liability. The parties agree that this Agreement, and
performance of the acts required by it, does not constitute an admission of
liability, culpability, negligence or wrongdoing on the part of anyone, and will
not be construed for any purpose as an admission of liability, culpability,
negligence or wrongdoing by any party and/or by any party’s current, former or
future parents, subsidiaries, related entities, predecessors, successors,
officers, directors, shareholders, agents, employees and assigns. The parties
specifically acknowledge and agree that this Agreement is a compromise of
disputed claims, that Axesstel denies any liability for any matter released
herein.

2. Severance and Payment. Axesstel agrees that on the effectiveness of this
Agreement: (i) it will pay to Kwon the lump sum payment of 18 month’s base
salary (which Kwon and Axesstel agree is $540,000), less applicable withholding
taxes; (ii) on the effectiveness of this Agreement all of Kwon’s outstanding
stock options and other equity awards shall immediately vest in full and become
immediately exercisable, all restrictions or rights of repurchase relating to
such stock options and other equity awards will be waived, and such stock
options and other equity awards will remain outstanding and exercisable for the
remainder of the respective term of each award. Under the Employment Agreement,
Kwon is required to execute this Agreement in order to receive severance
benefits. Concurrently with the effectiveness of this Agreement, Kwon has agreed
to loan to Axesstel an amount equal to the $540,000 (less

 

-1-



--------------------------------------------------------------------------------

applicable withholding taxes) pursuant to the terms of a promissory note in the
form attached hereto as Exhibit A.

3. Wages Paid. Kwon acknowledges that he has been paid for all of his wages
through the date of this Agreement.

4. General Release. Kwon for himself, his heirs, executors, administrators,
assigns and successors, fully and forever releases and discharges Axesstel and
each of its current, former and future parents, subsidiaries, related entities,
employee benefit plans and their fiduciaries, predecessors, successors,
officers, directors, shareholders, agents, employees and assigns (collectively,
“Releasees”), with respect to any and all claims, liabilities and causes of
action, of every nature, kind and description, in law, equity or otherwise,
which have arisen, occurred or existed at any time prior to the signing of this
Agreement, including, without limitation, any and all claims, liabilities and
causes of action arising out of or relating to Kwon’s employment with Axesstel
prior to the date of this Agreement. Notwithstanding the foregoing, nothing in
this agreement shall be deemed to constitute a waiver or release of Kwon’s
claims for indemnification pursuant to the terms of the Indemnification
Agreement between Axesstel and Kwon dated as of January 5, 2004.

5. Knowing Waiver of Employment-Related Claims. Kwon understands and agrees
that, with the exception of potential employment-related claims identified
below, he is waiving any and all rights he may have had, now has, or in the
future may have, to pursue against any of the Releasees any and all remedies
available to him under any employment-related causes of action, including
without limitation, claims of wrongful discharge, breach of contract, breach of
the covenant of good faith and fair dealing, fraud, violation of public policy,
defamation, discrimination, personal injury, physical injury, emotional
distress, claims under Title VII of the Civil Rights Act of 1964, as amended,
the Age Discrimination in Employment Act, the Americans With Disabilities Act,
the Federal Rehabilitation Act, the Family and Medical Leave Act, the California
Fair Employment and Housing Act, the California Family Rights Act, the Equal Pay
Act of 1963, the provisions of the California Labor Code and any other federal,
state or local laws and regulations relating to employment, conditions of
employment (including wage and hour laws), perquisites of employment (including
but not limited to claims relating to stock and/or stock options) and/or
employment discrimination. Claims not covered by the release provisions of this
Agreement are (i) claims for unemployment insurance benefits, (ii) claims under
the California Workers’ Compensation Act, and (iii) claims arising from
Axesstel’s nonperformance under this Agreement. The release provisions of this
Agreement do not apply to claims which may arise after the date of execution.

6. Knowing Waiver of ADEA Claims. Kwon acknowledges that he is knowingly and
voluntarily waiving and releasing any rights he may have under the federal Age
Discrimination in Employment Act of 1967, as amended (“ADEA”). He also
acknowledges that the consideration given for this waiver and release is in
addition to anything of value to which he was already was entitled. Kwon further
acknowledges that he has been advised by this writing, as required by law, that:
(a) his waiver and release specified in this paragraph do not apply to any
rights or claims that may arise after the date he signs this Agreement; (b) he
has been advised hereby that he has the right to consult with an attorney prior
to executing this

 

-2-



--------------------------------------------------------------------------------

Agreement; (c) he has twenty one (21) days to consider this Agreement (although
he may choose to voluntarily execute this Agreement earlier); (d) he has seven
(7) days following his execution of this Agreement to revoke the Agreement (in
writing); and (e) this Agreement will not be effective until the date upon which
the revocation period has expired, which will be the eighth (8th) day after this
Agreement is executed by Kwon, provided that Axesstel has also executed this
Agreement by that date (“Effective Date”).

7. Waiver of Civil Code § 1542. Kwon expressly waives any and all rights and
benefits conferred upon him by Section 1542 of the Civil Code of the State of
California, which states as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

Kwon expressly agrees and understands that the Release given by him pursuant to
this Agreement applies to all unknown, unsuspected and unanticipated claims,
liabilities and causes of action which he may have against Axesstel or any of
the other Releasees.

8. Severability of Release Provisions. Kwon agrees that if any provision of the
release given by him under this Agreement is found to be unenforceable, it will
not affect the enforceability of the remaining provisions and the courts may
enforce all remaining provisions to the extent permitted by law.

9. Promise to Refrain from Suit or Administrative Action. Kwon promises and
agrees that he will never sue Axesstel or any of the other Releasees, or
otherwise institute or participate in any legal or administrative proceedings
against Axesstel or any of the other Releasees, with respect to any claim
covered by the release provisions of this Agreement, including but not limited
to claims arising out of Kwon’s employment with Axesstel prior to the date of
this Agreement, unless he is compelled by legal process to do so. Kwon promises
and agrees that he shall not advocate or incite the institution of, or assist or
participate in, any suit, complaint, charge or administrative proceeding by any
other person against Axesstel or any of the other Releasees, unless compelled by
legal process to do so.

10. Confidentiality of Settlement. Kwon promises and agrees that, unless
compelled by legal process, he will not disclose to others and will keep
confidential both the fact of and the terms of this settlement, including the
amounts referred to in this Agreement, except that he may disclose this
information to his spouse and to his attorneys, accountants and other
professional advisors to whom the disclosure is necessary to accomplish the
purposes for which Kwon has consulted such professional advisors. Kwon expressly
promises and agrees that, unless compelled by legal process, he will not
disclose to any present or former employees of Axesstel the fact or the terms of
this settlement.

11. Public Announcements. Kwon agrees that Axesstel will be required to issue a
press release and filing on Form 8-K with the United States Securities and
Exchange Commission in connection with the resignation. Kwon agrees that
Axesstel may state that Kwon

 

-3-



--------------------------------------------------------------------------------

has “elected to resign for personal reasons” or other mutually acceptable
language. Kwon will not make any contradictory statement and will refrain from
making any statements that are defamatory, derogatory or detrimental with
respect to Axesstel.

12. Promise to Maintain Confidentiality of Axesstel’s Confidential Information.
Kwon acknowledges that due to the position he has occupied and the
responsibilities he has had at Axesstel, he has received confidential
information concerning Axesstel’s products, procedures, customers, sales,
prices, contracts, and the like. Kwon hereby promises and agrees that, unless
compelled by legal process, he will not disclose to others and will keep
confidential all information he has received while employed by Axesstel
concerning Axesstel’s products and procedures, the identities of Axesstel’s
customers, Axesstel’s sales, Axesstel’s prices, the terms of any of Axesstel’s
contracts with third parties, and the like. Kwon agrees that a violation by him
of the foregoing obligation to maintain the confidentiality of Axesstel’s
confidential information will constitute a material breach of this Agreement.
Kwon specifically confirms that he will continue to comply with the terms of the
Employee Innovations and Proprietary Rights Assignment Agreement dated as of
January 9, 2004 and executed by Kwon and Axesstel.

13. Integrated Agreement. The parties acknowledge and agree that no promises or
representations were made to them which do not appear written herein and that
this Agreement contains the entire agreement of the parties on the subject
matter thereof. The parties further acknowledge and agree that parole evidence
shall not be required to interpret the intent of the parties.

14. Voluntary Execution. The parties hereby acknowledge that they have read and
understand this Agreement and that they sign this Agreement voluntarily and
without coercion.

15. Waiver, Amendment and Modification of Agreement. The parties agree that no
waiver, amendment or modification of any of the terms of this Agreement shall be
effective unless in writing and signed by all parties affected by the waiver,
amendment or modification. No waiver of any term, condition or default of any
term of this Agreement shall be construed as a waiver of any other term,
condition or default.

16. Representation by Counsel. The parties acknowledge that they have had the
opportunity to be represented in negotiations for the preparation of this
Agreement by counsel of their own choosing, and that they have entered into this
Agreement voluntarily, without coercion, and based upon their own judgment and
not in reliance upon any representations or promises made by the other party or
parties or any attorneys, other than those contained within this Agreement. The
parties further agree that if any of the facts or matters upon which they now
rely in making this Agreement hereafter prove to be otherwise, this Agreement
will nonetheless remain in full force and effect.

17. California Law. The parties agree that this Agreement and its terms shall be
construed under California law, without regard to any choice of law provisions.

18. Agreement to Arbitrate Claims Arising from Agreement. The parties agree that
with the exception of disputes and claims identified below, if any dispute
arises concerning interpretation and/or enforcement of the terms of this
Agreement, said dispute shall be resolved

 

-4-



--------------------------------------------------------------------------------

by binding arbitration before a single arbitrator conducted in San Diego,
California in accordance with the Judicial Arbitration and Mediation Services
entity (“JAMS”). The rules of JAMS then in effect shall govern. In the event
that such a dispute arises, counsel for both parties will attempt to jointly
select an arbitrator. If unable to do so, the procedures outlined in the JAMS
rules shall govern.

Exceptions: If Axesstel claims that Kwon has violated the confidentiality
provisions of this Agreement and/or the confidentiality provisions of any other
agreement referenced herein, Axesstel may, but is not required to, arbitrate
said dispute. Furthermore, neither party to this Agreement shall be prohibited
from seeking injunctive relief in a judicial proceeding.

19. Drafting. The parties agree that this Agreement shall be construed without
regard to the drafter of the same and shall be construed as though each party to
this Agreement participated equally in the preparation and drafting of this
Agreement.

20. Counterparts. This Agreement may be signed in counterparts and said
counterparts shall be treated as though signed as one document.

21. Period to Consider Terms of Agreement. Kwon acknowledges that this Agreement
was presented to him on May 16, 2006 and that he is entitled to have up to
twenty-one (21) days’ time in which to consider the terms of this Agreement.
Kwon acknowledges that he has obtained the advice and counsel from the legal
representative of his choice and executes this Agreement having had sufficient
time within which to consider its terms. Kwon represents that if he executes
this Agreement before 21 days have elapsed, he does so voluntarily, upon the
advice and with the approval of his legal counsel, and that he voluntarily
waives any remaining consideration period. Kwon understand that if not executed
on or before June 5, 2006, this Agreement shall expire and may not be executed
thereafter.

22. Revocation of Agreement. Kwon understands that after executing this
Agreement, he has the right to revoke it within seven (7) days after his
execution of it. Kwon understands that this Agreement will not become effective
and enforceable unless the seven day revocation period passes and Kwon does not
revoke the Agreement in writing. Kwon understands that this Agreement may not be
revoked after the seven day revocation period has passed. Kwon understands that
any revocation of this Agreement must be made in writing and delivered to
Axesstel’s General Counsel within the seven day period.

23. Effective Date. This Agreement shall become effective and binding upon the
parties eight (8) days after Kwon’s execution thereof, so long as he has not
revoked it within the time period and in the manner specified in paragraph 22,
above.

[The remainder of this page is intentionally left blank]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth below.

 

Dated:

 

May 16, 2006

        /s/ Mike Kwon      

Mike Kwon

      AXESSTEL, INC.

Dated:

 

5/16/06

   

By:

  /s/ Bryan B. Min        

Bryan B. Min

       

Chairman

 

-6-



--------------------------------------------------------------------------------

EXHIBIT A

PROMISSORY NOTE

 

A-1